DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Receipt and entry of the response dated 6/29/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 81, 82, 85-91, 96, 97, 100-106 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al (US 20180244748 A1, of record) in view of Boyd et al (US 20180353588 A1) and Alabanza et al (Mol. Ther., 2016).
Claims 81, 82, 85-91, 96-106 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al (US 20180244748 A1, of record) in view of Boyd et al (US 20180353588 A1) and Bobadilla et al (Gene Ther., 2013, of record) and Alabanza et al (Mol. Ther., 2016).
These rejections are maintained for reasons made of record in the Office Action dated 3/31/2022 and for reasons set forth below.  They have been modified due to amendment of the claims.
The claims have been amended to recite that the claimed cells have increased TNFalpha production relative to similar cells with a CD8 hinge.  Such is an intended use limitation, at best, as this amendment does not change or alter the structure of the claimed products.  The macrophages of Gill et al are activated M1 macrophages (e.g. Figs 22 and 26) which inherently produce TNFalpha (see Parameswaran et al, 2010).  Further, Alabanza et al teach that cells bearing CAR molecules comprising a CD28 hinge (hu19-28Z) produce more TNFalpha than cells bearing similar CAR molecules with a CD8 hinge (hu19-CD828Z)
According to MPEP § 2112.01, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Response to Arguments
Applicant's arguments filed 6/29/2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: 1) none of the references provide a reasonable expectation of success; 2) the instant specification provides surprising results regarding TNF alpha expression from CAR macrophages.
Regarding 1), such is not convincing. Applicants unsupported assertion is contradicted by the evidence and data from patent documents and peer reviewed journals.  The evidence of record indicates the routine manipulation and engineering of CAR molecules to comprise well-known domains, such domains providing the same function(s) they provide in nature (e.g. antigen recognition, signal transduction, etc.). Applicants attempt to analyze the cited art in a piecemeal manner, ignoring the teachings of the totality of the prior art.  Boyd et al does not teach macrophages comprising a CAR with a CD28 hinge; however, there is no requirement that Boyd et al do so. Gill et al reduce to practice preparing activated macrophages bearing CAR receptors, said receptors bearing the same or similar domains that are functional in CAR T cells.  Thus, the prior art as a whole provides ample evidence for a reasonable expectation of success upon combination of the references. Applicants appear to assert that a 35 USC 102 disclosure is required for this 35 USC 103 rejection.  This is not the proper standard.
Regarding 2), given the prior art of record and evidence specifically recited above, the Examiner fails to see anything surprising about activated CAR macrophages expressing various levels of TNFalpha.


Terminal Disclaimer
The terminal disclaimer filed on 6/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 11,312,939 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D BURKHART/Primary Examiner, Art Unit 1633